
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 491
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 25, 2012
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To modify the boundaries of Cibola National
		  Forest in the State of New Mexico, to transfer certain Bureau of Land
		  Management land for inclusion in the national forest, and for other
		  purposes.
	
	
		1.Boundary modification and
			 transfer of administrative jurisdiction, Cibola National Forest, New
			 Mexico
			(a)Boundary
			 modification
				(1)ModificationThe boundaries of Cibola National Forest in
			 the State of New Mexico, are modified to include the land depicted for such
			 inclusion on the Forest Service map titled Crest of Montezuma Proposed
			 Land Transfer and dated October 26, 2009.
				(2)Availability and
			 correction of mapThe map referred to in paragraph (1) shall be
			 on file and available for public inspection in the appropriate offices of the
			 Forest Service. The Chief of the Forest Service may make technical and clerical
			 corrections to the map.
				(b)Transfer of
			 Bureau of Land Management land
				(1)TransferThe Secretary of the Interior shall
			 transfer to the administrative jurisdiction of the Secretary of the
			 Agriculture, for inclusion in, and administration as part of, Cibola National
			 Forest, the public land administered by the Bureau of Land Management and
			 identified as the Crest of Montezuma on the map referred to in
			 subsection (a).
				(2)Effect of
			 transfer on existing permitsIn the case of any permit or other land use
			 authorization for public land transferred under paragraph (1) that is still in
			 effect as of the transfer date, the Secretary of Agriculture shall administer
			 the permit or other land use authorization according to the terms of the permit
			 or other land use authorization. Upon expiration of such a permit or
			 authorization, the Secretary of Agriculture may reauthorize the use covered by
			 the permit or authorization under authorities available to the Secretary on
			 such terms and conditions as the Secretary considers in the public
			 interest.
				(c)Land Acquisition
			 authoritySubject to the
			 appropriation of funds to carry out this subsection and the consent of the
			 owner of private land included within the boundaries of Cibola National Forest
			 by subsection (a), the Secretary of Agriculture may acquire the private
			 land.
			(d)Management of
			 Acquired Land
				(1)ManagementAny federally owned lands that have been or
			 hereafter may be acquired for National Forest System purposes within the
			 boundaries of Cibola National Forest, as modified by subsection (a), shall be
			 managed as lands acquired under the Act of March 1, 1911 (commonly known as the
			 Weeks Act; 16 U.S.C.
			 515 et seq.), and in accordance with the other laws and
			 regulations pertaining to the National Forest System.
				(2)Withdrawal From
			 Mining and Certain Other UsesThe land depicted on the map
			 referred to in subsection (a) and acquired by the Secretary of Agriculture is
			 hereby withdrawn from—
					(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the public land mining laws; and
					(C)operation of the
			 mineral leasing and geothermal leasing laws and the mineral materials
			 laws.
					(e)Relation to land
			 and water conservation fund actFor purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries
			 of Cibola National Forest, as modified by subsection (a), shall be
			 considered to be boundaries of the Cibola National Forest as of January 1,
			 1965.
			
	
		
			Passed the House of
			 Representatives April 24, 2012.
			Karen L. Haas,
			Clerk.
		
	
